                Case 2:19-cr-00173-RSM Document 44 Filed 03/16/21 Page 1 of 3




 1                                                                     The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                                    CASE NO. CR19-173 RSM
11                                                              ORDER CONTINUING STATUS
                                     Plaintiff,
                                                                CONFERENCE
12
                             v.
13
14   LIOBANY SERRANO LUNA,
15
                                     Defendant.
16
17
18           THIS COURT having considered the record in this matter, the parties’ positions as
19 stated in the status hearing held March 16, 2021, and the General Orders of the United States
20 District Court for the Western District of Washington addressing measures to reduce the
21
     spread and health risks from COVID-19, incorporated herein by reference, hereby FINDS as
22
     follows:
23
             1. In light of the recommendations made by the Centers for Disease Control and
24
                 Prevention (CDC) and Public Health for Seattle and King County regarding social
25
                 distancing measures required to stop the spread of COVID-19, it is not possible at
26
                 this time to proceed with a jury trial.
27
28

      Order Continuing Status Conference                                         UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v. Liobany Serrano Luna, CR19-173 RSM - 1                     SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:19-cr-00173-RSM Document 44 Filed 03/16/21 Page 2 of 3




 1
            2. Due to the conditions of the pandemic, the Court’s most recent General Order
 2
                continues all criminal jury trials through at least March 31, 2021. See General
 3
                Order 18-20. The Court anticipates that this District will begin the process of
 4
                resuming criminal jury trials in May 2021. Although there is a significant backlog
 5
                of criminal cases waiting to proceed to trial, this case would likely be prioritized
 6
                for a trial date in May or June based on its age and the defendant’s custody status.
 7
 8          3. On February 17, 2021, attorney Nicholas Marchi was appointed to represent Mr.

 9              Serrano Luna, replacing previously appointed counsel. Mr. Marchi is still
10              relatively new to the case and is still reviewing voluminous discovery, including
11              several videos. With the defendant’s agreement, he has asked the Court to
12              continue the status conference for one month before setting a new trial date. This
13              continuance will allow Mr. Marchi needed time to review discovery, research and
14              investigate potential defenses, and provide legal advice. Additionally, the
15              continuance will allow Mr. Marchi to better assess the length of time he needs to
16
                prepare for a jury trial if a plea resolution cannot be reached.
17
            4. For the foregoing reasons, the Court finds that the failure to grant a continuance of
18
                the trial date in this case would result in a miscarriage of justice. See 18 U.S.C.
19
                § 3161(h)(7)(B)(i). Given the volume of discovery produced in this case,
20
                including a number of lengthy video recordings, and the timing of Mr. Marchi’s
21
                appointment, it is unreasonable to expect adequate preparation for pretrial
22
23              proceedings or for the trial itself within the time limits established by the Speedy

24              Trial Act. See 18 U.S.C. § 3161(h)(7)(B)(ii). Further, the failure to grant a

25              continuance would deny defense counsel the reasonable time necessary for
26              effective preparation, taking into account the exercise of due diligence. See 18
27              U.S.C. § 3161(h)(7)(B)(iv). Accordingly, pursuant to 18 U.S.C. § 3161(h)(7)(A),
28

     Order Continuing Status Conference                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Liobany Serrano Luna, CR19-173 RSM - 2                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:19-cr-00173-RSM Document 44 Filed 03/16/21 Page 3 of 3




 1
                the Court finds that the ends of justice served by continuing the status conference
 2
                and trial in this case outweighs the best interest of the public and the defendant in
 3
                a speedier trial.
 4
            5. The Court incorporates its oral findings and conclusions as stated during the
 5
                March 16 status conference.
 6
            IT IS THEREFORE ORDERED that the status conference is continued to April 22,
 7
 8 2021 at 11:00 a.m.
 9       IT IS FURTHER ORDERED that the period time from March 16, 2021, up to and
10 including the new status conference date of April 22, 2021, shall be excludable time pursuant
11 to 18 U.S.C. § 3161.
12
13          Dated this 16th day of March, 2021.
14
15
16
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
     Presented by:
20
21
   /s/ Jessica M. Manca____________
22 JESSICA M. MANCA
   Assistant United States Attorney
23
24
25 /s/ Nicholas Marchi (per Email approval)
   NICHOLAS MARCHI
26 Counsel for Liobany Serrano Luna
27
28

     Order Continuing Status Conference                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Liobany Serrano Luna, CR19-173 RSM - 3                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
